DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Response to Amendment
This office action is responsive to an amendment filed 12/21/2021. As directed by the amendment, claims 1, 5-10, 14, and 16-18 were amended, claims 15 and 19-20 were cancelled, and new claims 21-22 were added. Thus, claims 1-14, 16-18 and 21-22 are presently pending in this application.   

Claim Objections
Claims 1, 9-10 and 21-22 are objected to because of the following informalities:  
In Claim 1, line 10, the limitation “the perimeter” is suggested to be changed to --the perimeter sealing edge-- in order to provide consistency and clarify the claim. 
In Claim 9, line 3, the limitation “the direction” is suggested to be changed to --a direction-- in order to clarify the claim and provide proper antecedent basis. 
In Claim 10, line 13, the limitation “the perimeter” is suggested to be changed to --the perimeter sealing edge-- in order to provide consistency and clarify the claim. 
In Claims 21-22, the limitation “the direction” is suggested to be changed to --a direction-- in order to clarify the claim and provide proper antecedent basis.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 5, 6, 9-11, 14, 16, 18 and 21-22 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over VanDerWoude (US 2013/0327325 A1) in view of VanDerWoude (2006/0213523). 

    PNG
    media_image1.png
    854
    920
    media_image1.png
    Greyscale

Regarding claim 1, VanDerWoude (‘325) discloses a barrier system (device 10 and 12 in figure 1), said system comprising: a head unit (12, fig. 1, paragraph 0069) shaped to be worn over the head of the wearer (figure 1); a hood (92, fig. 5, paragraph 0072) positioned over the head unit (12) and forming a chamber (a chamber formed between elements 12 and 92 and inside element 92); one or more sensors 
However, if there is any doubt that VanDerWoude (‘325) discloses that the head unit has a top, the top being configured with an intake air duct formed by a wall extending away from the top of the head unit thereby defining a perimeter sealing edge and a recess within the perimeter; and wherein a fan is disposed within said recess at a position below the perimeter sealing edge.

    PNG
    media_image2.png
    1007
    977
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    443
    955
    media_image3.png
    Greyscale

VanDerWoude (‘523) teaches a head unit (22, fig. 1, paragraph 0032) has a top (see the annotated-VanDerWoude ‘523 fig. 2 above, furthermore, the space formed by the air intake duct in the annotated-VanDerWoude ‘523 is also part of the top), the top being configured with an intake air duct formed by a wall (wall of scroll housing 50, see figs. 5-6 and the annotated-VanDerWoude (‘523) fig. 2 above for reference) extending away from the top of the head unit thereby defining a perimeter sealing edge and a recess within the perimeter (see the annotated-VanDerWoude (‘523) figs. 2 and fig. 6 above, as shown, the perimeter sealing edge is physical barrier, therefore, it is a sealing edge, see fig. 2 and paragraph 0047); and wherein a fan is disposed within said recess at a position below the perimeter sealing edge (see fan 66, 48, 60, 88 are located within the recess at a position between the perimeter sealing edge, see fig. 6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fan, top, wall, and perimeter sealing edge of VanDerWoude (‘325) to be the top, the top being configured with an intake air duct formed by a wall extending away from the top of the head unit thereby 
Regarding claim 2, VanDerWoude (‘325) discloses wherein the one or more sensors are configured to detect chamber temperature (paragraph 0225 of VanDerWoude (‘325)).
Regarding claim 5, VanDerWoude (‘325) discloses a signaling device (226, figure 21, paragraph 0100 of VanDerWoude (‘325)) connected to controller (118 of VanDerWoude (‘325)), wherein the controller (118 of VanDerWoude (‘325)) is configured to activate the signaling device (226 of VanDerWoude (‘325)) (paragraphs 0100-0101 of VanDerWoude (‘325), element 118 can activate element 226).
Regarding claim 6, VanDerWoude (‘325) discloses a fan-speed control unit (224, fig. 21, paragraph 0096 of VanDerWoude (‘325)) connected to the controller (118 of VanDerWoude (‘325)); and a fan (50, fig. 2, controlled by motor 52, fig. 21, paragraph 0073 of VanDerWoude (‘325), alternatively, after the modification the fan is 66, 60, 88 and 48 of VanDerWoude (‘523)) connected to the fan-speed control unit (224 of VanDerWoude (‘325), paragraph 0099, fig. 21 of VanDerWoude (‘325)); wherein the fan-speed control unit (224 of VanDerWoude (‘325)); wherein the fan-speed control unit (224) is configured to select a fan speed based on the one or more controller-output signals (paragraph 0225, lines 8-11 of VanDerWoude (‘325)).

Regarding claim 10, VanDerWoude (‘325) discloses a method of controlling a fan (50, fig. 2, paragraph 0073) inside a barrier system (device 10 and 12 in figure 1) comprising a head unit (12, fig. 1, paragraph 0069), a hood (92, fig. 5, paragraph 0072), one or more sensors (paragraph 0225, “temperature sensitive transducer”), and a controller (118, paragraph 0100), the method comprising: (a) sensing one or more characteristics (paragraph 0225, sensing temperature); (b) producing one or more sensor signals (paragraph 0225, lines 3-5) based on the sensed one or more characteristics (paragraph 0225, sensing temperature); (c) converting and/or processing the one or more sensor signals to produce one or more controller-output signals (paragraph 0225, lines 5-11); and (d) controlling a speed of the fan (50) based on the one or more controller-output signals (paragraph 0225, lines 5-11), wherein the head unit has a top (see the annotated-VanDerWoude (‘325) fig. 2 above), the fan is disposed in the top (where the fan 50 is located is also part of the top, see the annotated-VanDerWoude (‘325) fig. 2 above), the top being configured with an intake air duct formed by a wall extending away from the top of the head unit thereby defining a perimeter sealing edge and a recess within the perimeter (see the annotated-VanDerWoude (‘325) fig. 2 above, as shown the wall extending from a top and defining a perimeter sealing edge, the edge at the top and side of 48 is adjacent to 20 and 100 therefore it is a perimeter sealing edge, furthermore, as shown, the fan blade and motor 
However, if there is any doubt that VanDerWoude (‘325) discloses that the head unit has a top, the fan is disposed in a top of the head unit, the top being configured with an intake air duct formed by a wall extending away from the top of the head unit thereby defining a perimeter sealing edge and a recess within the perimeter; and wherein a fan is disposed within said recess at a position below the perimeter sealing edge.
VanDerWoude (‘523) teaches a head unit (22, fig. 1, paragraph 0032) has a top, wherein the fan (see fan 66, 48, 60, 88 in fig. 6) is disposed in the top (see the annotated-VanDerWoude (‘523) fig. 2 above, for claim 10, the area where the fan is located is also part of the top of the head unit), the top being configured with an intake air duct formed by a wall (wall of scroll housing 50, see figs. 5-6 and the annotated-VanDerWoude (‘523) fig. 2 above for reference) extending away from the top of the head unit thereby defining a perimeter sealing edge and a recess within the perimeter (see the annotated-VanDerWoude (‘523) figs. 2 and fig. 6 above, as shown, the perimeter sealing edge is a physical barrier, therefore it is a sealing edge, see fig. 2 and paragraph 0047); and wherein a fan is disposed within said recess at a position below the perimeter sealing edge (see fan 66, 48, 60, 88 are located within the recess at a position between the perimeter sealing edge, see fig. 6).

Regarding claim 11, VanDerWoude (‘325) discloses wherein the one or more characteristics comprise one or more of: chamber temperature (paragraph 0225 of VanDerWoude (‘325)).
Regarding claim 14, VanDerWoude (‘325) discloses further comprising activating a signaling device (226 of VanDerWoude (‘325), paragraph 0100 of VanDerWoude (‘325)) before producing the one or more controller-output signals (paragraphs 0100-0101 of VanDerWoude (‘325), element 118 can activate element 226).
Regarding claim 16, VanDerWoude (‘325) discloses wherein converting and/or processing the one or more sensor signals to produce one or more controller-output signals comprises converting one or more sensor signals to one or more rate-of-change signals (paragraph 0225 of VanDerWoude (‘325), see how the controller 118 could step 
Regarding claim 18, VanDerWoude (‘325) discloses wherein converting and/or processing the one or more sensor signals to produce one or more controller-output signals comprises at least one of (a) determining a desired rate of change to change the fan speed over time (paragraph 0225 of VanDerWoude (‘325), see how the controller 118 could step up the speed of the fan so as to increase the air flow over the light source in response to the signal output from the sensor).
Regarding claims 21-22, VanDerWoude (‘325) discloses that the fan (50 of VanDerWoude (‘325), or alternatively, the fan is 66, 60, 88, 48 of VanDerWoude (‘523)) is coupled to a fan outlet, the fan outlet directing air in a path orthogonal to the direction of the intake air (see fig. 2 of VanDerWoude (‘325), air is entered through inlet 64 through intake grid 100, see paragraph 0076 of VanDerWoude (‘325), from grid 100, the fan outlet directing air in a path that would be orthogonal to the direction of the intake air, furthermore, the way the fan blade is designed, the air is of the inlet and outlet would have a portion with a direction that are orthogonal to each other, alternatively, after the modification in claims 1/10 with VanDerWoude ‘523, VanDerWoude ‘523 discloses an outlet 62 as shown in fig. 12 and the air inlet is 74, see fig. 4, therefore, from the fan design and the design of the inlet and outlet, therefore, VanDerWoude ‘523 discloses the fan outlet directing air in a path that would be orthogonal to the direction of the intake air, alternatively, the term “orthogonal” can be interpreted as very different or unrelated, and relatively, the direction of air going in the fan and air leaving the fan would have a very different direction). 
Claims 3, 4, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over VanDerWoude (US 2013/0327325 A1) in view of VanDerWoude (2006/0213523) as applied to claims 1 and 10, respectively, and further in view of Callsen (US 2011/0215931 A1).
Regarding claim 3, VanDerWoude (‘325) fails to disclose that the one or more sensors comprise one or more motion sensors mounted on the head unit; and the controller is configured to produce the one or more controller-output signals based on a predetermined head movement.
However, Callsen teaches a helmet (200, fig. 4, paragraph 0075) comprising wherein: the one or more sensors 104 (figure 5) comprise one or more motion sensors (104, paragraph 0065, fig. 1) mounted on the head unit (200); and the controller (110, paragraph 0091) is configured to produce the one or more controller-output signals based on a predetermined head movement for the purpose of protecting person’s body parts against accidental injury such as falling on the ground (paragraph 0008).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the one or more sensors and controller of VanDerWoude (‘325) to incorporate one or motion sensors and the controller is configured to produce the one or more controller-output signals based on a predetermined head movement as taught by Callsen for the purpose of protecting person’s body parts against accidental injury such as falling on the ground (paragraph 0008).
Regarding claim 4, VanDerWoude (‘325) discloses the claimed subject matter as claimed as set forth in claim 1. VanDerWoude (‘325) is silent regarding wherein: the one 
However, Callsen teaches a helmet (200, fig. 4, paragraph 0075) comprising wherein: the one or more sensors (104, fig. 5) comprise a proximity sensor (104, paragraph 0027) positioned near the head unit (200); and the controller (110, paragraph 0091) is configured to produce the one or more controller-output signals based on a predetermined distance of the proximity sensor to an object for the purpose of protecting person’s body parts against accidental injury such as falling on the ground (paragraph 0008).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the one or more sensors of VanDerWoude (‘325) to incorporate proximity sensor and the controller is configured to produce the one or more controller-output signals based on a predetermined distance of the proximity sensor to an object as taught by Callsen for the purpose of protecting person’s body parts against accidental injury such as falling on the ground (paragraph 0008).
Regarding claim 12, VanDerWoude (‘325) fails to disclose that the characteristic is the head unit’s movement and step (b) comprises producing the one or more sensor signals based on a predetermined head movement.
However, Callsen teaches wherein the characteristic is the head unit’s movement (paragraphs 0013 and 0091) and step (b) comprises producing the one or more sensor signals based on a predetermined head movement (paragraph 0091) for the purpose of 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of VanDerWoude (‘325) to incorporate wherein the characteristic is the head unit’s movement and step (b) comprises producing the one or more sensor signals based on a predetermined head movement as taught by Callsen for the purpose of protecting person’s body parts against accidental injury such as falling on the ground (paragraph 0008).
Regarding claim 13, VanDerWoude (‘325) fails to disclose that the characteristic is an object’s proximity to the head unit, and step (b) comprises producing the one or more sensor signals based on a predetermined proximity.
However, Callsen teaches wherein the characteristic (paragraph 0027) is an object’s proximity to the head unit (200, fig. 4, paragraph 0075), and step (b) comprises producing the one or more sensor signals (paragraph 0091) based on a predetermined proximity for the purpose of protecting person’s body parts against accidental injury such as falling on the ground (paragraph 0008).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of VanDerWoude (‘325) to incorporate wherein the characteristic is an object’s proximity to the head unit, and step (b) comprises producing the one or more sensor signals based on a predetermined proximity as taught by Callsen for the purpose of protecting person’s body parts against accidental injury such as falling on the ground (paragraph 0008).
Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over VanDerWoude (US 2013/0327325 A1) in view of VanDerWoude (2006/0213523) as applied to claims 1 and 10, respectively, and further in view of Czajka (US 2013/0091624).
Regarding claim 3, VanDerWoude (‘325) fails to disclose that the one or more sensors comprise one or more motion sensors mounted on the head unit; and the controller is configured to produce the one or more controller-output signals based on a predetermined head movement.
However, Czajka teaches head unit (100, 314 and 302, fig. 3) comprising one or more sensors (gesture module comprising a camera, paragraph 0122) comprise one or more motion sensors (camera, or combination of camera and accelerometer, paragraph 0122) mounted on the head unit (200); and controller is configured to produce the one or more controller-output signals based on a predetermined head movement to control a fan (see paragraph 0122, movements of the head would change the fan speed, therefore, it is a controller to take the sensor signal and change it into a command signal for the fan, see paragraph 0118 for control device).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the one or more sensors and controller of VanDerWoude (‘325) to incorporate one or motion sensors and the controller is configured to produce the one or more controller-output signals based on a predetermined head movement as taught by Czajka for the purpose of providing convenience to the user by allowing hands free control of the fan’s operation (see paragraphs 0120-0122 of Czajka). 

However, Czajka teaches head unit (100, 314 and 302, fig. 3) comprising one or more sensors (gesture module comprising a camera, paragraph 0122) comprise one or more motion sensors (camera, or combination of camera and accelerometer, paragraph 0122) mounted on the head unit (200); and controller is configured to produce the one or more controller-output signals based on a predetermined head movement to control a fan (see paragraph 0122, movements of the head would change the fan speed, therefore, it is a controller to take the sensor signal and change it into a command signal for the fan, see paragraph 0118 for control device).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and one or more sensors and controller of VanDerWoude (‘325) to incorporate one or motion sensors and the controller is configured to produce the one or more controller-output signals based on a predetermined head movement as taught by Czajka for the purpose of providing convenience to the user by allowing hands free control of the fan’s operation (see paragraphs 0120-0122 of Czajka). 
Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over VanDerWoude (US 2013/0327325 A1) in view of VanDerWoude (2006/0213523) as applied to claims 1 and 10, respectively, and further in view of Kuriyama (2010/0083967).

However, Kuriyama teaches a head unit (2, fig. 1) comprising one or more sensors (sensors 14 and 15) comprise a proximity sensor (14) positioned near the head unit (see fig. 1); and the controller (see control circuit of fig. 5) is configured to produce the one or more controller-output signals based on a predetermined distance of the proximity sensor to an object (exhaust valve 7) for controlling a fan (11 and 12, paragraphs 0032-0050, the sensor 14 is used to control the blower by turning the blower on when the sensor senses that the exhaust valve is close, and turn the blower off when the proximity sensor 14 senses that the exhaust valve is at a close position, see claim 1 for short explanation).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the system and one or more sensors of VanDerWoude (‘325) to have the fan, the object and the proximity sensor and the controller configured to produce the one or more controller-output signals based on a predetermined distance of the proximity sensor to the object as taught by Kuriyama for the purpose of providing an additional mode that would provide comfort to the user by allowing air to brought in when the user is not exhaling and ceasing the intake of air when the user is exhaling (see paragraphs 0032-0050 and claim 1 of Kuriyama).

However, Kuriyama teaches a head unit (2, fig. 1) comprising one or more sensors (sensors 14 and 15) comprise a proximity sensor (14) positioned near the head unit (see fig. 1); and the controller (see control circuit of fig. 5) is configured to produce the one or more controller-output signals based on a predetermined distance of the proximity sensor to an object (exhaust valve 7) for controlling a fan (11 and 12, paragraphs 0032-0050, the sensor 14 is used to control the blower by turning the blower on when the sensor senses that the exhaust valve is close, and turn the blower off when the proximity sensor 14 senses that the exhaust valve is at a close position, see claim 1 for short explanation).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the method, system and one or more sensors of VanDerWoude (‘325) to have the fan, the object and the proximity sensor and the controller configured to produce the one or more controller-output signals based on a predetermined distance of the proximity sensor to the object as taught by Kuriyama for the purpose of providing an additional mode that would provide comfort to the user by allowing air to brought in when the user is not exhaling and ceasing the intake of air when the user is exhaling (see paragraphs 0032-0050 and claim 1 of Kuriyama).
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over VanDerWoude (US 2013/0327325 A1) in view of VanDerWoude (2006/0213523) as applied to claim 6 above, and further in view of Curran (US 2012/0138051 A1).
Regarding claim 7, VanDerWoude (‘325) discloses that the use of controller (118 of VanDerWoude (‘325)) to convert the one or more sensor signals into a rate-of-change signal, but fails to disclose  the specifics of the controller comprises a fan-speed-adjustment algorithm that converts the one or more sensor signals into a rate-of-change signal.
However, Curran teaches an air purifying respirator blower system (system in figure 1) wherein controller (23, fig. 2, paragraphs 0025 and 0030) comprises a fan-speed-adjustment algorithm (paragraph 0030) that converts the one or more sensor signals into a rate-of-change signal for the purpose of accurately regulating the operation of the fan (paragraph 0030) thereby having a better control on temperature regulation.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of VanDerWoude (‘325) to incorporate wherein the controller comprises a fan-speed-adjustment algorithm that converts the one or more sensor signals into a rate-of-change signal as taught by Curran for the purpose of accurately regulating the operation of the fan (paragraph 0030) thereby having a better control on temperature regulation.
Regarding claim 8, VanDerWoude (‘325) fails to disclose that the controller comprises either (a) at least one of the following circuits: (1) an amplifier, (2) a level-shifter, (3) an analog-to-digital converter, and (4) a digital-to-analog converter, or (b) an 
However, Curran teaches the controller (23, paragraph 0030) comprises an algorithm corresponding to at least one of the circuits, and the controller is configured to translate the one or more sensor signals (paragraphs 0039-0041) into an output signal either by executing an algorithm (paragraph 0030) corresponding to such circuits for the purpose of accurately regulating the operation of the fan (paragraph 0030) thereby having a better control on temperature regulation.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of VanDerWoude (‘325) to incorporate the controller comprises an algorithm corresponding to the at least one of the circuits, and the controller is configured to translate the one or more sensor signals into an output signal by executing an algorithm corresponding to such circuits as taught by Curran for the purpose of accurately regulating the operation of the fan thereby having a better control on temperature regulation (paragraph 0030 of Curran).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over VanDerWoude (US 2013/0327325 A1) in view of VanDerWoude (2006/0213523) as applied to claim 10 above, and further in view of Montenero (2010/0081411).
Regarding claim 17, VanDerWoude (‘325) discloses processing the one or more sensor signals to produce one or more controller-output signals (see paragraph 0225 of 
However, Montenero teaches converting and/or processing one or more sensor signals includes converting the one or more sensor signals from analog signals to digital signals (see paragraph 0018, information regarding temperature in the ambient environment is provided by an analog signal to be converted by analog-to-digital converted into a digital signal for processing by the processor).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of VanDerWoude (‘325) to incorporate the step of converting the one or more sensor signals from analog signals to digital signals as taught by Montenero for the purpose of providing a well-known converter to convert analog to digital signal in order for temperature signals to be processed by the processor. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-9 and 21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-7 of US Patent 10,667,568 in view of VanDerWoude (2006/0213523). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between the instant claims and the patented claims are minor and obvious from each other. For example, the instant claims 1-9 and 21 is a broader version of the patented claims 1-7 (i.e., the instant claims 1-9 and 21 do not include the fan-speed control unit is configured to automatically increase or decrease a fan speed based on the one or more controller-output signals corresponding to the predetermined head movement of the wearer’s head positioned in the head unit as in the patented claims 1-7). In the instant claims 1-9 and 21, the system is included in the patented claims 1-7. Any infringement over the patented claims would also infringe over the instant claims. Therefore, the instant claims 1-9 and 21 do not differ in scope form the patented claims 1-7. 
The patented claims 1-7 are missing the limitation of the head unit has a top, the top being configured with an intake air duct formed by a wall extending away from the top of the head unit thereby defining a perimeter sealing edge and a recess within the perimeter; and wherein a fan is disposed within said recess at a position below the perimeter sealing edge.
VanDerWoude (‘523) teaches a head unit (22, fig. 1, paragraph 0032) has a top, the top being configured with an intake air duct formed by a wall (wall of scroll housing 50, see figs. 5-6 and the annotated-VanDerWoude (‘523) fig. 2 above for reference) extending away from the top of the head unit thereby defining a perimeter sealing edge 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the head unit of the patented claims 1-7 to have a top, the top being configured with an intake air duct formed by a wall extending away from the top of the head unit thereby defining a perimeter sealing edge and a recess within the perimeter; and wherein a fan is disposed within said recess at a position below the perimeter sealing edge as taught by VanDerWoude (‘523) for the purpose of providing an alternative helmet/fan configuration that can be utilized to provide ventilated air to the user and for the purpose of providing a simple shock absorbing motor/fan mount that would be cheap to manufacture (see fig. 6 of VanDerWoude (‘523), paragraph 0040). 
Claims 10-14, 16-17 and 22 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 8-14 of US Patent 10,667,568 in view of VanDerWoude (2006/0213523). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between the instant claims and the patented claims are minor and obvious from each other. For example, the instant claims 10-14, 16-17 and 22 is a broader version of the patented claims 8-14 (i.e., the instant claims 10-14, 16-17 and 22 do not include automatically increasing or decreasing a fan speed based on the one or more controller-output signals corresponding to the predetermined head movement of the wearer’s head positioned in the head unit as in the patented claims 8-14). In the instant claims 10-14, 16-17 and 22, the system is included in the patented claims 8-14. Any infringement over the patented claims would also infringe over the instant claims. Therefore, the instant claims 10-14, 16-17 and 22 do not differ in scope form the patented claims 8-14. 
The patented claims 8-14 are missing the limitation of the head unit has a top, the top being configured with an intake air duct formed by a wall extending away from the top of the head unit thereby defining a perimeter sealing edge and a recess within the perimeter; and wherein a fan is disposed within said recess at a position below the perimeter sealing edge.
VanDerWoude (‘523) teaches a head unit (22, fig. 1, paragraph 0032) has a top, wherein the fan (66, 48, 60, 88, fig. 1) is disposed in the top of the head unit (see the annotated-VanDerWoude (‘523) fig. 2 above, where the fan is located is considered as the top), the top being configured with an intake air duct formed by a wall (wall of scroll 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and head unit of the patented claims 8-14 to have the fan disposed in a top of the head unit, the top being configured with an intake air duct formed by a wall extending away from the top of the head unit thereby defining a perimeter sealing edge and a recess within the perimeter; and wherein a fan is disposed within said recess at a position below the perimeter sealing edge as taught by VanDerWoude (‘523) for the purpose of providing an alternative helmet/fan configuration that can be utilized to provide ventilated air to the user and for the purpose of providing a simple shock absorbing motor/fan mount that would be cheap to manufacture (see fig. 6 of VanDerWoude (‘523), paragraph 0040). 

Response to Arguments
The arguments to the newly added claim limitations in claims 1-14, 16-18 and 21-22 has been addressed in the above rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Franke (2015/0375018) is cited to show a hood having a fan. 
Billingsley (2013/0152920) (2013/0152919) (2013/0139818) is cited to show a helmet having a blower and channel system. 

Ausen (2013/0014752) (2011/0240026) is cited to show a helmet having a filter and a blower. 
Green (2007/0277294) is cited to show a headgear comprising a blower. 
Cunningham (2006/0048776) is cited to show a protective hood having a fan assembly. 
Church (2007/0044800) is cited to show a respirator having a hood and a blower. 
Diaz (2001/0032348) is cited to show a helmet having a fan assembly. 
Green (2005/0060788) is cited to show a protective headgear having a fan. 
Lukas (2005/0011516) is cited t show a hood having a compressor. 
Green (6,792,944) is cited to show a headgear comprising a fan assembly. 
Green (5,711,033) is cited to show a headgear having a fan assembly. 
Thomas (5,592,936) is cited to show a surgical helmet having a fan and a filter bag. 
Her-Mou (5,533,500) (5,104,430) is cited to show a helmet having an air-filtering device comprising a fan and a fan housing. 
James (5,283,914) is cited to show a protective helmet comprising a fan. 
Dickey (5,113,853) is cited to show a helmet having a fan. 
Bare (5,054,480) is cited to show a helmet having a fan. 
Lowe (4,133,308) is cited to show a helmet having a fan. 
Guy (3,822,698) is cited to show a helmet having a fan. 
Rosati (CA 2825277) is cited to show a helmet having a fan. 
TU VO whose telephone number is (571)270-1045.  The examiner can normally be reached on M-F from 9:30 AM to 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TU A VO/Primary Examiner, Art Unit 3785